Rosenberry, J.
This case turns upon the interpretation of .the act of March 4, 1925, by which the statute was amended to read:
“If no person within the permitted class be designated as beneficiary ... by the insured either in his lifetime or by his last will and testament or if the designated beneficiary does not survive the insured or survives the insured and dies prior to receiving all of the two hundred and forty instal-ments or all such as are payable and applicable, there shall be paid to the estate of the insured the present value of the monthly instalments thereafter payable. . . . When any person to whom such insurance is now awarded dies or forfeits his rights to such insurance then there shall be paid to the estate of the insured the present value of the remaining unpaid monthly instalments of the insurance so awarded to such person.” Act of June 7, 1924, ch. 320, sec. 303, 43 U. S. Stats, at Large, 625; Act of March 4, 1925, ch. 553, sec. 14, 43 U. S. Stats, at Large, 1310.
It is argued that under the statute no interest vested upon the death of the insured. Horst v. U. S. 283 Fed. 600; White v. U. S. 299 Fed. 855.
In Horst v. U. S., supra, the insured had designated no beneficiary, and it was claimed that the heirs of the insured became vested with an interest in the fund and that consequently a subsequent statute could not divest them of their right. The statute was, however, upheld on the ground that no interest had vested under the act. The present worth of monthly instalments payable after the death of the insured is, in the event the beneficiary shall die, to be paid “to the estate of the insured,” and in this case the government has paid the amount to the administrator of the estate of the insured. The only question then remaining to be determined is, Who are the distributees of the estate of the insured? and it is very vigorously argued that having in mind the purpose of the insurance — that is, the general protection of the insured and his dependents — that it should be held in this case that the father, who is the only one who may be *527considered in any legal sense dependent, is entitled to receive the whole of the estate because such was the intention oi the Congress. The intention of the law-making power musí be ascertained from the language used to express that intention, and it is only when the language used is uncertain, indefinite, or ambiguous that resort may be had to construction. Here the language of the act is perfectly plain— the remainder of the fund is to be paid to the estate of the deceased. Hence there is no room for the application 'of rules of construction. The intent of the law-making power is that which is found clearly expressed in the language used in the act. Whether it be considered, as said in the White Case, supra, that the contract be a contract of insurance or a pension, or partakes somewhat of both, its disposition in the event of death is clearly indicated. Immediately upon the death of the insured the title to his estate vested in his heirs. Caldwell & Gates Co. v. Mennes, 190 Wis. 551, 209 N. W. 588.
It does not necessarily follow, however, that there was vested in the heirs any interest in this particular fund. What did vest "was the right to the estate of the deceased whatever it might be. The whole amount of the policy not having been paid to the beneficiary, the estate of the deceased was augmented by the present worth of future payments. When this sum was paid to the administrator under the law it must be distributed to his heirs as of the date of his death. The mother having had a vested right to one half of the estate, that right upon her death vested in’ her heirs, so that the trial court correctly held that the estate should be distributed one half to the father, Alex Singer, and one half to the sisters and brother as representatives of their deceased mother.
By the Court. — Judgment affirmed.